        Case 1:15-cv-00508-MBH Document 71 Filed 04/21/20 Page 1 of 1




       In the United States Court of Federal Claims
  * * * * * * * * * * * * * * *               *
  ALEXANDER G. McCLELLAND and                 *
  HAZEL YORK,                                 *
                                              *
                        Plaintiffs,           *
                v.                            *           No. 15-508L
                                              *           Filed: April 21, 2020
  UNITED STATES,                              *
                                              *
                       Defendant.             *
                                              *
  * * * * * * * * * * * * * * *

                                        ORDER

       The court is in receipt of the parties’ April 21, 2020 joint stipulation of dismissal
with prejudice of the above-captioned case. Pursuant to Rule 41(a)(1)(A)(ii) of the Rules
of the United States Court of Federal Claims (2019), this court ORDERS that this case
be DISMISSED with prejudice.


       IT IS SO ORDERED.

                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge
